Name: Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leukosis in cattle
 Type: Directive
 Subject Matter: means of agricultural production;  EU finance;  economic policy;  environmental policy;  agricultural activity;  agricultural policy
 Date Published: 1978-01-19

 19.1.1978 EN Official Journal of the European Communities L 15/34 COUNCIL DIRECTIVE of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leukosis in cattle (78/52/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leukosis in cattle (1), and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas when laying down, in Directive 77/391/EEC, the basic principles for Community intervention for the eradication of brucellosis, tuberculosis and leukosis, the Council decided to establish subsequently the minimum criteria which the national plans for the eradication of the abovementioned diseases should satisfy in order to qualify for a financial contribution by the Community; Whereas the first of these criteria relates to the acceleration of national plans, so that the campaign undertaken to eradicate the diseases in question in the Member States in which herds are still infected may be carried to a successful conclusion as rapidly as possible; whereas to this end measures should be taken or strengthened, as far as possible simultaneously, concerning, in particular, checks on livestock, the functioning of laboratories and the compensation paid for cattle slaughtered under the eradication plans; Whereas it is moreover necessary, depending on the diseases in question, to lay down the conditions in which slaughter, isolation, cleaning and disinfection should take place and the use which should be made of certain animal products; Whereas it is also essential, in order to avoid the risk of reinfection, to practise strict control of movements of cattle, especially between herds of a different health status, and to make those movements conditional on certain tests; Whereas the date on which Directive 77/391/EEC is to take effect should be fixed, HAS ADOPTED THIS DIRECTIVE: Article 1 In order to qualify for the Community financial contribution provided for in Directive 77/391/EEC, each eradication plan referred to in Articles 2, 3 and 4 of that Directive must, in respect of the herds to which it applies, satisfy at least the criteria laid down in the present Directive. Article 2 For the purposes of this Directive, the following definitions shall apply: 1. in the case of brucellosis in cattle: (a) type B1 bovine herds: herds in whose case the previous clinical history and vaccination and serological status are unknown; (b) type B2 bovine herds: herds in whose case the previous clinical history and vaccination and serological status are known and in which routine monitoring tests are carried out in accordance with the national rules for bringing these herds up to type B3 or type B4 status; (c) type B3 bovine herds: brucellosis-free herds within the meaning of Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2), as last amended by Directive 77/98/EEC (3); (d) type B4 bovine herds: officially brucellosis-free herds within the meaning of Directive 64/432/EEC; 2. in the case of bovine tuberculosis: (a) type T1 bovine herds: herds in whose case the previous clinical history and the tuberculin-test status are unknown; (b) type T2 bovine herds: herds in whose case the previous clinical history and the tuberculin-test status are known, and in which routine monitoring tests are carried out in accordance with the national rules for bringing these herds up to type T3 status; (c) type T3 bovine herds: officially tuberculosis-free herds within the meaning of Directive 64/432/EEC; 3. suspect animal: any bovine animal which shows symptoms indicating the possible presence of tuberculosis, brucellosis or bovine enzootic leucosis and for which an appropriate diagnosis has neither officially confirmed nor officially ruled out the presence of one or more of these diseases; 4. official veterinarian: the veterinarian designated by the competent central authority of the Member State; 5. means of transport: those parts of motor vehicles, rail vehicles and aircraft set aside for loading, the holds of ships and containers for land, sea or air transport. CHAPTER I General provisions Article 3 Member States shall ensure that, in all cases, the acceleration provided for in Directive 77/391/EEC involves a significant shortening of the period of time necessary for successfully completing eradication plans as compared with the time taken by programmes currently in progress. The measures to be taken to achieve this end shall be the following: 1. The proportion of the national cattle population which is the subject of eradication and preventive measures must be so increased that most or all such cattle may be placed or kept under monitoring controls as soon as possible. 2. Compensation for animals slaughtered on the instructions of the official veterinarian must be so adjusted that breeders are appropriately compensated. 3. The number of laboratory staff must be increased and there must be an improvement in the conditions for carrying out diagnoses in the laboratory  in so far as such steps still remain to be taken  so as to attain a level that is sufficient to make possible the measures defined in point 1. 4. Measures introduced to combat enzootic diseases must be systematically applied. To guarantee that acceleration is fully effective, the Member States shall ensure that all the measures outlined in points 1 to 4 are applied. Article 4 1. For the purpose of officially monitoring the movement of the animals, Member States shall ensure that cattle are registered and identified in a permanent manner. 2. Member States shall, for each of the diseases for which an eradication plan exists, draw up and keep up to date an official record of bovine herds covered by such a plan classified according to their health status. CHAPTER II Specific provisions relating to brucellosis in cattle Article 5 Member States shall ensure that under a plan for the eradication of brucellosis: (a) the presence and suspected presence of brucellosis are compulsorily and immediately notifiable to the competent authority; (b) any therapeutic treatment of brucellosis is prohibited; (c) if practised, anti-brucellosis vaccination is carried out under official supervision but is suspended as soon as possible so that the herds may pass to the stage of officially brucellosis-free herds. Article 6 1. Where a herd contains an animal suspected of having brucellosis, the competent authorities shall ensure that the official investigations are carried out as soon as possible to confirm or rule out the presence of that disease. Pending the outcome of these investigations, the competent authorities shall order:  the herd to be placed under official surveillance,  the prohibition of all movement into or out of the herd unless authorized by the competent authorities for the purpose of slaughter without delay. However, movement of the castrated cattle on the farm may be authorized by the competent authorities after the isolation of the suspect animals, provided that the castrated animals are moved to fattening herds, and thence to the slaughterhouse,  Isolation within the herd of the suspect animals. 2. The orders referred to in paragraph 1 shall not be lifted until the presence or suspected presence of brucellosis in the herd concerned has been officially ruled out. 3. Where the presence of brucellosis is officially confirmed in a herd, the Member States shall take appropriate measures to prevent any spread of the disease and shall ensure in particular that:  all movement into or out of the herd in question is forbidden, unless authorized by the competent authorities for the purpose of slaughter without delay; however, movement of the castrated cattle on the farm may be authorized by the competent authorities after the isolation and the marking prior to slaughter of infected animals and of cattle regarded by the same authorities as infected, provided that the castrated animals are moved to fattening herds and thence to the slaughterhouse,  animals in which the presence of brucellosis has been officially confirmed, and animals which may have been infected by them, are isolated within the herd,  subject to observance of the terms of Directive 64/432/EEC, and those of Council Directive 78/51/EEC of 13 December 1977 prolonging certain derogation measures in respect of brucellosis and tuberculosis granted to Denmark, Ireland and the United Kingdom (4), the cattle are examined without delay for brucellosis,  animals in which the presence of brucellosis has been officially confirmed, animals which have been examined as stipulated in the third indent with unfavourable results, and animals considered by the competent authorities as infected are isolated and marked until their slaughter pursuant to Article 7,  milk from infected cows may only be fed to animals on the same farm after suitable heat treatment,  without prejudice to national provisions concerning foodstuffs, milk from cows from an infected herd, cannot be delivered to a dairy, except to undergo suitable heat treatment,  carcases, half-carcases, quarters, pieces and offal from infected animals intended for use as feed for animals are treated in such a way as to avoid contamination,  foetuses, still-born calves calves which have died from brucellosis after birth or placentae are carefully disposed of and destroyed immediately, unless they are to be examined,  straw, litter or any other matter and substance which has come into contact with the infected cow or calf or with the placenta is destroyed immediately, burnt or buried after soaking in disinfectant,  official regulations for the control of establishments such as carcase disposal plants ensure that there is no danger of the material produced spreading brucellosis,  manure from sheds or other quarters used by the animals is stored in a place inaccessible to farm animals, treated with a suitable disinfectant and stored for at least three weeks. Use of disinfectant is not required if the manure is covered with a layer of uninfected manure or earth. Liquid waste from sheds or other quarters used by the animals must be disinfected if it is not collected at the same time as the manure. Article 7 Member States shall ensure that, following a bacteriological, pathological or serological examination, animals in which the presence of brucellosis has been officially established and those considered by the competent authorities to be infected are slaughtered under official supervision as soon as possible and not later than 30 days after their owner or the person in charge has been officially notified of the results of the tests and of his obligation, under the eradication plan, to slaughter the cattle concerned within that time limit. Article 8 Member States shall ensure that: 1. after the slaughter of the cattle referred to in Article 7 and prior to restocking, sheds and other herd quarters, and all containers, equipment and other articles used for the animals are cleaned and disinfected under official supervision, in accordance with the instructions given by the official veterinarian. Re-use of pastures which have contained these animals must not take place for 60 days after their removal from such pastures, the competent authorities may however derogate from this prohibition in the case of castrated animals, subject to the condition that these animals only leave these pastures for slaughter or that they are moved to fattening herds and thence to the slaughterhouse; 2. all means of transport, containers and equipment are cleaned and disinfected after the transport of animals from an infected herd, or of materials from such animals, or of materials or substances which have been in contact with such animals. Loading areas for such animals must be cleaned and disinfected after use; 3. the disinfectant to be used and its concentrations are officially authorized by the competent authority of the Member State concerned. Article 9 Member States shall ensure that after the slaughter of the cattle referred to in Article 7,  without prejudice to the provisions of Article 11, no cattle may leave the herd concerned unless authorization has been given by the competent authority for the purpose of slaughter without delay. However, movement of the castrated cattle on the farm may be authorized by the competent authorities, provided that the castrated animals are moved to fattening herds and thence to the slaughterhouse,  brucellosis tests are carried out on the herd concerned to confirm that the disease has been eliminated,  the herd is not restocked with animals for breeding until the animals over 12 months old remaining in it for this purpose have passed one or more official serological examinations for brucellosis. However, for cattle which have been vaccinated in accordance with the provisions of Directive 64/432/EEC, this test need not be carried out until they are 18 months old. Article 10 Member States shall ensure that official serological testing is carried out in type B1 and type B2 herds until such time as they become type B3 or type B4. Article 11 Member States shall ensure that: (i) all female animals and all bulls from type B1 herds destined for type B2 herds:  if more than 12 months old, have passed an officially approved serological test carried out within the 30 days prior to movement and are accompanied by a certificate to this effect from the official veterinarian,  are isolated immediately upon arrival for at least 60 days and if more than 12 months old, have passed a further officially approved serological test before admission to the type B2 herd; (ii) all female animals and all bulls from a type B2 herd destined for another type B2 herd:  if more than 12 months old, have passed an officially approved serological test carried out within the 30 days prior to movement and are accompanied by a certificate to this effect from the official veterinarian,  do not come into contact, during transfer, with animals from herds of a lower health status; (iii) transfers of animals between B3 and B4 herds are carried out subject to the observance of the requirements of Directive 64/432/EEC. Article 12 Member States shall ensure that:  official control measures are taken to prevent a herd in which brucellosis has been eliminated from being re-infected from other sources of infection,  all movements of cattle into and within herds covered by an eradication plan are subject to official monitoring,  the movement control measures referred to in the second indent can be applied without prejudice to existing Community measures concerning movement into and out of brucellosis-free and officially brucellosis-free herds. CHAPTER III Specific provisions relating to bovine tuberculosis Article 13 Member States shall ensure that under a plan for the accelerated eradication of tuberculosis: (a) the presence and suspected presence of tuberculosis are compulsorily and immediately notifiable to the competent authority; (b) the following are prohibited: (i) any therapeutic or desensitizing treatment of tuberculosis; (ii) anti-tuberculosis vaccination. Article 14 1. Where a herd contains an animal suspected of having tuberculosis, the competent authorities shall ensure that official investigations are carried out as soon as possible to confirm or rule out the presence of that disease. Pending the outcome of these investigations, the competent authorities shall order:  the herd to be placed under official surveillance,  the prohibition of any movement into or out of the herd unless authorized by the competent authorities for the purpose of slaughter without delay,  isolation within the herd of the suspect animals. 2. The orders referred to in paragraph 1 shall not be lifted until the presence or suspected presence of tuberculosis in the herd concerned has been officially ruled out. 3. Where the presence of tuberculosis is officially confirmed, the Member States shall take appropriate measures to prevent any spread of the disease and shall ensure in particular that:  all movement into or out of the herd in question is prohibited unless authorized by the competent authorities for the purpose of slaughter without delay,  cattle in which the presence of tuberculosis has been officially confirmed, and cattle which may have been infected by them, are isolated within the herd,  the cattle undergo an examination for tuberculosis without delay,  cattle in which the presence of tuberculosis has been officially confirmed, cattle which have been examined as stipulated in the third indent with unfavourable results, and cattle considered by the competent authorities as infected are isolated and marked until their slaughter pursuant to Article 15,  milk from infected cows may only be fed to animals on the same farm after suitable heat treatment,  without prejudice to national provisions concerning foodstuffs, milk from cows from an infected herd, cannot be delivered to a dairy, except to undergo suitable heat treatment,  carcases, half-carcases, quarters, pieces and offal from infected cattle intended for use as feed for animals are treated in such a way as to avoid contamination,  official regulations for the control of establishments such as carcase disposal plants ensure that there is no danger of the material produced spreading tuberculosis,  manure from sheds or other quarters used by the animals is stored in a place inaccessible to farm animals, treated with a suitable disinfectant and stored for at least three weeks. Use of disinfectant is not required if the manure is covered with a layer of uninfected manure or earth. Liquid waste from sheds or other quarters used by the animals must be disinfected if it is not collected at the same time as the manure. Article 15 Member States shall ensure that, following a bacteriological, pathological or tuberculin examination, animals in which the presence of tuberculosis has been officially established and those considered by the competent authorities to be infected are slaughtered under official supervision as soon as possible and not later than 30 days after the owner or the person in charge has been officially notified of the results of the tests and of his obligation, under the eradication plan, to slaughter the cattle concerned within that time limit. However, in the case of animals which have been examined for tuberculosis with unfavourable results without showing clinical symptoms of the disease, the competent authorities may extend to not more than three months the period provided for in the above paragraph,  in the case of a female animal which is expected to calve within the three month period,  where they order the slaughter of all cattle in a herd of more than 20 head in a region in which, for technical reasons connected with the capacity of the slaughter-houses designated for this purpose, slaughter cannot be carried out within the 30 days. Article 16 Member States shall ensure that: 1. after the slaughter of the cattle referred to in Article 15 and prior to restocking, sheds and other herd quarters, and all containers, equipment and other articles used for the animals are cleaned and disinfected under official supervision, in accordance with the instructions given by the official veterinarian; 2. all means of transport, containers and equipment are cleaned and disinfected after the transport of animals from an infected herd or of materials from such animals or of materials or substances which have been in contact with such animals. Loading areas for such animals must be cleaned and disinfected after use; 3. the disinfectant to be used and its concentrations are officially authorized by the competent authority of the Member State concerned. Article 17 Member States shall ensure that after the slaughter of the cattle referred to in Article 15,  without prejudice to the provisions of Article 19, no cattle may leave the herd concerned, unless authorization has been given by the competent authority for the purpose of slaughter without delay,  tuberculosis tests are carried out on the herd concerned to confirm that the disease has been eliminated,  the herd is not re-stocked until the cattle over six weeks old remaining in it have passed one or more official tuberculosis tests. Article 18 Member States shall ensure that, under a plan for the eradication of tuberculosis, officially supervised intradermal tuberculin testing is carried out on all cattle over six weeks old at least every six months in type T1 and type T2 herds until such time as they become type T3 herds. Article 19 Member States shall ensure that: (i) any animal from a type T1 herd and destined for a type T2 herd:  has passed an intradermal tuberculin test carried out within the 30 days prior to movement and is accompanied by a certificate to this effect from the official veterinarian,  is isolated immediately upon arrival for at least 60 days and has passed a further official intradermal tuberculin test before admission to the herd; (ii) any animal from a type T2 herd and destined for another type T2 herd:  has passed an intradermal tuberculin test within the 30 days prior to movement and is accompanied by a certificate to this effect from the official veterinarian,  does not come into contact, during transfer, with cattle from herds of a lower health status; (iii) all transfers of cattle between type T3 herds are carried out subject to observance of the requirements of Directive 64/432/EEC. Article 20 Member States shall ensure that:  official control measures are taken to prevent a herd in which tuberculosis has been eliminated from being re-infected from other sources of infection,  all movements of cattle into and within herds covered by an eradication plan are subject to official supervision,  the movement control measures referred to in the second indent can be applied without prejudice to existing Community measures concerning movement into and out of officially tuberculosis-free herds. CHAPTER IV Specific provisions relating to enzootic bovine leukosis Article 21 Pending the entry into force of Community rules, and without prejudice to Article 4, third subparagraph of Directive 77/391 /EEC, national provisions on the detection of leukosis and on the classification of herds with regard to leukosis shall apply. Article 22 Member States shall ensure that, under a plan for the eradication of leukosis, (a) the presence and suspected presence of leukosis, and in particular tumours of the lymphatic system and other organs of cattle, are compulsorily and immediately notifiable to the competent authority; (b) therapeutic treatment or anti-leukosis vaccination of any kind is prohibited. Article 23 Notwithstanding any measures adopted pursuant to national provisions in the event of leukosis being suspected, Member States shall, when the presence of leukosis is officially confirmed in a herd, take appropriate measures to prevent any spread of the disease and shall ensure in particular that:  any movement of animals from this herd is prohibited, unless authorized by the competent authorities for the purpose of slaughter without delay,  the herd in question is isolated so that the cattle cannot come into contact with cattle not belonging to this herd,  milk from infected cows may only be fed to animals after suitable heat treatment or delivered to a dairy to undergo such treatment; feeding animals with milk which has not undergone heat treatment may be authorized for herds where all animals are to be slaughtered pursuant to Article 24, point 1,  carcases, half-carcases, quarters, pieces and offal from infected animals intended for use as feed for animals are prepared in such a way as to avoid contamination,  official regulations for the control of establishments such as carcase disposal plants ensure that there is no danger of the material produced spreading leukosis,  the farmer notifies the official veterinarian of the death or emergency slaughter of any cattle from his farm. Article 24 Member States shall ensure that, within the framework of the eradication plan, 1. where such plan provides for the slaughter of all cattle belonging to a herd in which leukosis has been officially established, these animals are slaughtered within a period to be set by the competent authorites; 2. where such plan provides for the slaughter of only those cattle in which leukosis has been officially established and possibly those considered by the competent authorities to be infected, such slaughter takes place within a period of 30 days after their owner or the person in charge has been officially notified of the result of the examinations and of his obligation, under the eradication plan, to slaughter the cattle concerned within this period. Article 25 Member States shall ensure that, in the event of slaughter pursuant to Article 24, point 2,  no cattle may leave the herd concerned unless authorization has been given by the competent authorities for the purpose of slaughter without delay,  leukosis tests are carried out on the herd concerned to confirm that the disease has been eliminated,  only animals from herds considered by the competent authorities as not infected with leukosis may be used to re-stock the herd. Article 26 Member States shall ensure that: 1. after the slaughter of the cattle referred to in Article 24 and prior to restocking, sheds and other herd quarters, and all containers, equipment and other articles used for the animals are cleaned and disinfected under official supervision, in accordance with the instructions given by the official veterinarian; 2. all means of transport, containers and equipment are cleaned and disinfected after the transport of animals or of materials from such animals or of materials or substances which have been in contact with such animals. Loading areas for such animals are cleaned and disinfected after use; 3. the disinfectant to be used and its concentrations are officially authorized by the competent authority of the Member State concerned. Article 27 Member States shall ensure that cattle from a herd classified as not suspect do not come into contact with cattle from herds which are not so classified. CHAPTER V Final provisions Article 28 Before expiry of the three-year period provided for in Directive 77/391/EEC, the Commission shall submit to the Council a report on the application of the plans provided for in that Directive, accompanied if necessary by proposals to achieve closer harmonization of national preventive measures. Article 29 1. Directive 77/391/EEC shall take effect on 1 January 1978. 2. Member States shall bring into force the laws, regulations and administrative provisions necessary for implementation of national plans for accelerated eradication adopted in accordance with Article 9 (2) of Directive 77/391/EEC, on the date laid down by the Commission in its Decision approving the plans, and for plans approved during 1978, not later than 31 December 1978. 3. The three-year period of execution provided for in Article 6 (1) of Directive 77/391/EEC shall run, for each Member State, from the date laid down by the Commission pursuant to paragraph 2. However, Community finance shall in all cases be restricted to slaughterings carried out before 1 January 1982. 4. The Council, acting unanimously on a proposal from the Commission, may, where implementation of the plan on the date laid down would meet with considerable difficulties in some Member States, postpone for such States the dates specified in paragraphs 2 and 3 by not more than one year. Article 30 This Directive is addressed to the Member States. Done at Brussels, 13 December 1977. For the Council The President A. HUMBLET (1) OJ No L 145, 13. 6. 1977, p. 44. (2) OJ No 121, 29. 7. 1964, p. 1977/64. (3) OJ No L 26, 31. 1. 1977, p. 81. (4) See page 32 of this Official Journal.